internal_revenue_service department of the treasury washington dc number release date index numbers -------------------------- -------------------- ------------------------ in re -------------------------- ----------------------- attn ------------------------------------------- -------------------------- legend- person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 - plr-118603-10 date date a b ---------------------------------------------------------- --------------------------------------------- states c and d --------------------------------- m program ------------------------------------------------------------ dear ------------- this letter responds to your authorized representative’s letter and submissions of date and other correspondence and submissions in which he requested on your the taxpayer’s behalf rulings regarding the proper federal tax treatment under sec_61 sec_136 and sec_6041 of the internal_revenue_code the code of the value of property and materials provided to your customers who implement and test a certain smart grid’s effectiveness in energy conservation as more fully described below specifically you requested rulings that the value of the subject property and materials is not includable in the gross incomes of the recipients by reason of the exclusion provided under sec_136 of the code and therefore is not subject_to information reporting to such recipients under sec_6041 of the code we are pleased to address your concerns plr-118603-10 facts you a are a publicly traded utility holding_company distributing electricity and gas over a multistate area in your own estimation you distribute electricity to over million customers in states c and d your wholly-owned subsidiary b a regulated electric public_utility distributes electricity in state c you through b plan to install smart grid technology in a sampling of your customer’s homes as a test of how effective such technology is as an energy_conservation_measure within the existing distribution system the m program the m program a pilot program is an attempt by you to implement a smart grid solar photovoltaic pv system for your customers together the pv systems and related property when combined with the traditional electricity distribution grid form what is called a smart grid the basic plan is to take a sampling of qualified participants and divide them into groups the first group will be the control group they will have fixed rate electricity pricing and receive information from monthly electricity bills only the second group will receive an advanced metering infrastructure ami meter the ami meter will give hourly electricity pricing and will provide web- based electricity consumption and pricing information the third group will receive an ami meter and a pv system the pv system will allow the home to use electricity that it produces not through the traditional electricity distribution grid the forth group will have the ami meter the pv system and a battery back-up energy storage for critical load panel the panel will allow the home to produce energy with the pv system and store it for use at other times the pv system and related property provided to customers will be owned wholly by them and may give rise to increased value to customer’s homes you have requested a ruling that the solar pv systems and related property provided by b a regulated electric utility wholly owned by you to its customers under the m program constitute energy conservation measures under sec_136 of the code and thus the value of the property is not includable in the gross incomes of b’s customers you also request a ruling that the value of the pv systems and related property provided by b to its customers is not subject_to information reporting under sec_6041 of the code law analysis gross_income defined sec_61 of the code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which plr-118603-10 taxpayers have complete dominion 348_us_426 1955_1_cb_207 relevant to the inquiry at hand sec_136 of the code provides that gross_income does not include the value of any subsidy provided directly or indirectly by a public_utility to a customer for the purchase or installation of any energy_conservation_measure sec_136 provides in relevant part that a taxpayer may not take a tax_credit such as under sec_25d for an expenditure to the extent of the amount excluded as a subsidy under sec_136 with respect to the expenditure sec_136 provides that for this purpose the term energy_conservation_measure means any installation or modification primarily designed to reduce consumption of electricity or natural_gas or to improve the management of energy demand with respect to a dwelling_unit as defined in sec_280a describing generally a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit a public_utility is described in sec_136 the legislative_history of the section clarifies that the subsidy need not be provided directly by the public_utility to the customer and that the exclusion applies to the customer to whom a subsidy may be indirectly provided by the utility the pv systems and related property at issue will be attached to dwelling units and owned by your customers the m program targets participants who are residential customers residing in owner occupied single family dwelling units you will be testing technologies first is the advanced metering infrastructure ami this will allow consumers to determine when to use energy by providing them with a real-time pricing function to encourage off peak usage peak is the time in the day when energy is in highest demand thus most expensive next are the pv systems these systems are designed to produce energy from sunlight this energy will be directly useable by the customer thus lessening the need to use power from the traditional electricity distribution grid third is a storage system this will store the energy produced by the pv system allowing for use at a time electricity would be more expensive if taken from the traditional electricity distribution grid the pv systems and related property you plan to install in your customers’ residences under the m program constitute energy conservation measures within the meaning of sec_136 of the code since they are primarily designed to reduce consumption or improve the management of energy demands with respect to dwelling units we conclude that the value of the pv systems and related property you and b provide your customers will be excluded from your customers’ gross incomes under plr-118603-10 sec_136 as subsidies provided by a public_utility for energy conservation measures information reporting requirements sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments to which sec_6042 sec_6044 sec_6047 d a or 6050n a applies and other than payments with respect to which a statement is required under the authority of sec_6042 sec_6044 or sec_6045 of dollar_figure or more in any taxable_year or in the case of such payments made by the united_states the officers or employees of the united_states having information as to such payments and required to make such returns in regard thereto by the regulations hereinafter provided for shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 of the treasury regulations regulations provides that except as otherwise provided in sec_1_6041-3 payments for which no return of information is required under sec_6041 and foreign-related items and other exceptions every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a salaries wages commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more or b interest including original_issue_discount rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more of this section sec_1_6041-1 of the regulations provides in pertinent part that the return required by subparagraph of this paragraph shall be made on forms and sec_1_6041-1 of the regulations provides in pertinent part that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 and in paragraph i of this section plr-118603-10 the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires you to report only those payments in excess of dollar_figure includible in a recipient’s gross_income in this case the pv systems and related property you and b provide to residential customers to promote energy efficiency and the use of renewable energy resources is not gross_income to the customers under sec_61 as a result you do not have to report the payments under sec_6041 conclusions based on the facts and information submitted and the representations made the following rulings are issued respecting the pv systems and related property provided by you and b to residential customers under the m program the value of the pv systems and related property provided under the m program is not income to the recipients under sec_61 of the code but constitute energy conservation subsidies excluded from gross_income under sec_136 and neither you nor b is required to report the value of such pv systems and related property on forms or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2010_1 2010_1_irb_1 however when the criteria in section dollar_figure of revproc_2010_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein plr-118603-10 because it could help resolve federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson _________________________ william a jackson chief branch associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
